DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

Applicants' arguments, filed April 4, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J Cont Rel, 2015) in view of Tian et al. (Biomaterials, 2014), Zhang-2014 (Am J Path, 2014) and Fuhrmann et al. (J Cont Rel, 2015).
Zhang et al. discloses the preparation of drug loaded long circulating liposomes that were modified with either poly(ethylene glycol) (PEG) or the PEO-PPO-PEO block copolymer poloxamer-188 (whole document, e.g., abstract). Liposomes separate the encapsulated drug from the surrounding tissue and prevent drug PIP (post injection drug precipitation) and/or irritation by controlled release and have also been well documented as tumor-targeted drug delivery systems (¶ bridging p 161 and 162). Coating liposomes with hydrophilic polymers such as PEG or poloxamers has been widely used as a “stealth” technology to reduce clearance by the reticuloendothelial system (RES) and reduced drug adherence to cells and could also increase lipophilic drug retention in the carriers by creating a diffusion barrier (p 162, col 1, ¶ 3). While PEG coating slowed down release such that little drug was released in the first 3 hours, addition of poloxamer-188 resulted in less than 20% of drug released over 24 hours (section 3.3). Poloxamer 188 insertion also strengthened the CD damaged membrane more effectively than the PEGylation (¶ bridging p 166 and 167). Post-insertion of poloxamer 188 into liposomes may increase the lipid packing density and restore or strengthen the barrier function of membrane, arresting drug leakage for both lipophilic and hydrophilic compounds (p 167, col 1). 
The coating of exosomes with a poloxamer is not disclosed.
Tian et al. discloses that despite recent advances in packaging clinically approved drugs into nanoscale delivery vehicles for cancer therapy, achieving efficient drug tumor accumulation while avoiding immune activation and toxicity remains a challenge (p 2283, col 1). Exosomes are nano-sized membrane vesicles secreted by numerous cell types whose unique origin enables them to contribute to intracellular communication through the transfer of mRNA, microRNA (miRNA), receptors and enzymes between cells (p 2283, col 1). In principle, exosome drug delivery vehicles have multiple advantages over existing synthetic systems as they can be derived from a patient’s own cells so that they may be less immunogenic and the phospholipid bilayers may directly fuse with the target cell plasma membrane and avoid the endosomal-lysosomal pathway that many synthetic materials use that can lead to inflammasome activation (p 2382, col 2, ¶ 2). Engineered exosomes engineered to express a well-known exosomal membrane protein and an integrin targeting peptide were loaded with the ionic drug paclitaxel (p 2384, col 1, ¶ 2). The targeted exosomes showed high affinity for αv integrin-positive breast cancer cells both in vitro and in vivo. (p 2389, col 2, ¶ 1). In vivo specific tumor targeting of the doxorubicin loaded exosomes was confirmed and showed pronounced tumor suppression, compared to PBS treated or free doxorubicin treated animals (p 2388, col 2, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use exosomes in place of liposomes in the poloxamer coated liposomes of Zhang et al. as a drug loaded delivery composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while Zhang et al. discloses that the properties of liposomes can be improved by association of poloxamer with the structures, Tian et al. discloses that such systems have challenges. The use of exosomes as the cargo container will allow for the advantages of exosomes for delivery of drugs such as paclitaxel that may be less immunogenic and able to fuse directly with the cell to deliver the drug without triggering the inflammatory response. The addition of poloxamer could not only result in the preparation of “stealth” particles but also act to strengthen the membranes of the exosome while also strengthening the barrier function of the membrane to prevent drug leakage from loaded particles as disclosed by Tian et al. due to the addition of poloxamer to the bilayered exosome.
Exosomes derived from a cancer cell line, such as the MDA-MB231 breast cancer cell line, are not disclosed.
Zhang-2014 discloses that because exosomes mirror and bind to the cells from which they arise, they can be used for the delivery of drugs, vaccines and gene therapy, as biomarkers and targets (abstract). How exosomes from different cells target specific cells is yet to be clarified, however there must be selective interactions of exosomes with target cell, probably via interaction with molecules on the external surface of exosomes with interacting surface molecules on target cells (p 31, col 2, ¶ 3). Tumor-derived (TD) exosomes are released by tumor cells and have different molecule characteristics than microvesicles from other sources (p 29, col 1, ¶ 2 and item 1). TD-exosomes/microvesicles mirror the molecular features of the source neoplastic lesions (p 33, col 1, ¶ 4) and may stimulate malignant cells to grow, move and invade the vascular-lymphatic systems and disseminate via chemotaxis to nodal and other metastatic sites (p 29, item 5). Exosomes/microvesicles have been reported to transfer oncogenic features among malignant cells and transiently to non-neoplastic cells (p 29, item 10). Because TD-exosomes can be absorbed specifically by neoplastic cells, they could deliver drugs, preventive agents, small molecules such as siRNA and agents of gene therapy to the cells of specific tumors (p 37, col 2, ¶ 3).
Fuhrmann et al. investigated the drug loading efficiency of extracellular vesicles (EVs) derived from different cell types using porphyrins of varying hydrophobicity as the model drug (p 36, col 1, ¶ 2). Exosomes are one of the three major subtypes of EVs (p 35, col 1) with exosomes and SMVs (shedding microvesicles) being the most common type of EVs produced by cells in culture (p 39, col 1, ¶ 2). EVs were obtained from various cell lines, including the MDA-MB231 breast cancer cell line (section 2.2). Model drugs with varying degrees of hydrophobicity can be loaded into EVs from various cell types using active encapsulation techniques without significantly impairing the vesicles’ constitution and functionality (p 43, col 1, ¶ 3). In a cancer cell model, EVs shows a massively increased cellular uptake and decreased cell survival after exposure to light compared to free drug or drug encapsulated in liposomes (p 36, col 1, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use exosomes derived from the MDA-MB231 breast cancer cell line as in Fuhrmann et al. to prepare drug-loaded, poloxamer coated drug delivery structures as taught by Zhang et al. and Tian et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zhang-2014 discloses that exosomes and TD-exosomes mirror and bind to the cells from which they arise and also play a role in tumor metastasis. Drug loaded exosomes from the breast cancer cell line MDA-MB231 used in Fuhrmann et al. can be prepared and would deliver the drug, such as porphyrins of varying hydrophobicity, to the cells from which the exosomes arose and to locations that such TD-exosomes would localize, such as potential metastasis locations. Depending on the type of cancer being treated, the use of exosomes derived from MDA-MB231 would provide targeted drug delivery to treat the cancer.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Tian et al., Zhang-2014 and Fuhrmann et al. as applied to claims 1, 2 and 4 above, and further in view of Mitsialis et al. (US 2014/0065240).
Zhang et al., Tian et al., Zhang-2014 and Fuhrmann et al. are discussed above.
Formulation of the exosome as a powder is not disclosed.
Mitsialis et al. discloses compositions comprising mesenchymal stem cell derived exosomes and methods of their use in subjects having certain lung diseases including inflammatory lung disease (whole document, e.g., abstract). The exosomes may be administered by any route that affects delivery to lung (¶ [0095] onward). Among the possible forms of the exosomes is that they can be lyophilized or other powder or solid form for constitution with a suitable vehicle such as sterile pyrogen free water before use (¶ [0098]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a powder of the poloxamer coated exosomes of Tian et al., Zhang et al., Zhang-2014 and Fuhrmann et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mitsialis et al. discloses that exosomes can be formulated in a variety of ways included as powders or other solid forms. Depending on the needs of a particular application including the drug to be delivered and the desired delivery location, the person of ordinary skill in the art can select the appropriate formulation from those that are known in the art and explicitly disclosed by Mitsialis et al. such as exosomes can be formulated as powders.

Claim(s) 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J Cont Rel, 2015) in view of Tian et al. (Biomaterials, 2014), Zhang-2014 (Am J Path, 2014) and Kim et al. (Nanomed Nanotech Biol Med, available online 11/14/15, version of record 3/2/16).
Zhang et al., Tian et al. and Zhang-2014 are discussed above.
The use of exosomes derived from RAW264.7 macrophage cell line is not disclosed.
Kim et al. discloses a new exosome-based formulation of PTX (paclitaxel; whole document, e.g., p 656, col 1, ¶ 2). Exosomes possess an extraordinary ability to interact with and accumulate in target cancer cells (p 663, col 1, ¶ 1) and may be lyophilized and reconstituted while retaining their morphology and other characteristics (p 662, col 2). Kim et al. speculates that macrophage-released exosomes are likely to have specific proteins on their surface that might allow for their preferential accumulation in cancer cells (p 663, col 1, ¶ 3). Exosomes were harvested from the conditioned media of RAW 264.7 cells (p 656, col 2, ¶ 3) and loaded with PTX or doxorubicin (DOX; p 656, col 2, ¶ 5). Exosomes were taken up 30 times better than synthetic liposomes, suggesting that PTX loaded into exosomes can be efficiently delivered to cancer cells in therapeutically relevant quantities (p 660, col 1, ¶ 1). Uptake of the exosomes by both the lewis lung carcinoma (3LL-M27) and a multidrug resistant cell line expressing the drug efflux transporter Pgp was observed (MDCKMDR1; see table 1). In a mouse model of lewis lung carcinoma with pulmonary metastases, about 98% of exosomes were co-localized with lung metastases after injection of the drug loaded exosome formulation (p 661) and resulted in a significant inhibition of metastases growth (sentence bridging p 661 and 662). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use exosomes derived from RAW 264.7 cell line to prepare drug-loaded, poloxamer coated drug delivery structures as taught by Zhang et al. and Tian et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zhang-2014 discloses that exosomes and TD-exosomes mirror and bind to the cells from which they arise and also play a role in tumor metastasis. The RAW 264.7 macrophage derived exosomes disclosed by Kim et al. were capable of delivering anti-cancer drugs to two different cancer cell lines and the person of ordinary skill in the art would reasonably expect that the drug-loaded, poloxamer coated drug delivery structures of Tian et al. and Zhang et al. prepared from such a cell line would be useful as general cancer cell delivery platform based on the disclosures of Zhang-2014 and Kim et al. due to the postulated preferential accumulation in cancer cells.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Tian et al., Zhang-2014 and Kim et al. as applied to claims 12, 13 and 15 above, and further in view of Mitsialis et al. (US 2014/0065240).
Zhang et al., Tian et al., Zhang-2014 and Kim et al. are discussed above
Formulation of the exosome as a powder is not disclosed.
Mitsialis et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a powder of the poloxamer coated exosomes of Tian et al., Zhang et al., Zhang-2014 and Kim et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mitsialis et al. discloses that exosomes can be formulated in a variety of ways included as powders or other solid forms. Depending on the needs of a particular application including the drug to be delivered and the desired delivery location, the person of ordinary skill in the art can select the appropriate formulation from those that are known in the art and explicitly disclosed by Mitsialis et al. such as exosomes can be formulated as powders.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618